MEMORANDUM **
Jimmy Peters, Jr., by and through his guardian ad litem, James Peters TV, ap*722peals the district court’s dismissal, for failure to prosecute, of his action alleging that the Ocean View Elementary School District and West Orange County Consortium for Special Education violated his rights under the Individuals with Disabilities. Education Act. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion a dismissal under Fed.R.Civ.P. 41(b). Yourish v. California Amplifier, 191 F.3d 983, 986 (9th Cir.1999). We affirm.
In dismissing Peters’ action for failure to prosecute and failure to comply with the court’s orders, the district court properly weighed the following factors: (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to defendants; (4) the availability of less drastic alternatives; and (5) the public policy favoring disposition of cases on their merits. See id. at 990. We reject Peters’ contention that the district court should have imposed less drastic sanctions because the record demonstrates that the court repeatedly warned Peters about the consequences of his dilatory conduct. See Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir.1986).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *722courts of this circuit except as provided by Ninth Circuit Rule 36-3.